               Case 18-19441-EPK      Doc 324       Filed 11/26/18   Page 1 of 6



                        UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF FLORIDA
                            WEST PALM BEACH DIVISION

In re                                               Case No.: 18-19441-BKC-EPK

160 ROYAL PALM, LLC,                                Chapter 11

        Debtor.                                 /

  KK-PB FINANCIAL, LLC’S RESPONSE TO DEBTOR’S (I) MOTION FOR
 DETERMINATION THAT THE AUTOMATIC STAY DOES NOT APPLY TO
 THE SEC’S LIQUIDATION OF ITS CLAIM AGAINST THE DEBTOR, OR IN
 THE ALTERNATIVE, (II) MOTION FOR RELIEF FROM THE AUTOMATIC
  STAY TO PERMIT THE SEC TO LIQUIDATE ITS CLAIM AGAINST THE
   DEBTOR IN THE DISTRICT COURT ENFORCEMENT PROCEEDING

          Secured Creditor, KK-PB Financial, LLC (“KK-PB”) submits its response to the
Debtor’s (I) Motion for Determination that the Automatic Stay does not Apply to the
SEC’s Liquidation of Its Claim Against the Debtor, or in the Alternative, (II) Motion for
Relief from the Automatic Stay to Permit the SEC to Liquidate Its Claim Against the
Debtor in the District Court Enforcement Proceeding [ECF No. 277] (the “Motion”) filed
by Debtor 160 Royal Palm, LLC, and states:

          1.      Why did the Debtor file this Motion? That an SEC disgorgement action falls
under the police-powers exception to the Automatic Stay appears to be well established in
the caselaw and not in controversy. Similarly, there is no indication in the Motion that the
Debtor and the SEC are at odds on the issue, nor, for that matter, that the SEC was even
aware this Motion was being filed. Debtor’s Motion thus appears to be seeking an advisory
opinion, clearing it from having to take a stand on the Securities and Exchange
Commission’s alleged decision to name the Debtor a “relief defendant” in its district court
action.

          2.      But what’s curiously – and alarmingly – absent from the Debtor’s Motion is
any indication of the steps it has taken or intends to take to protect the estate and its
creditors from the SEC’s unchecked effort to obtain that disgorgement judgment. The
            Case 18-19441-EPK           Doc 324   Filed 11/26/18       Page 2 of 6



Debtor admits that the SEC has obtained a judicial default against the Debtor, and a review
of the docket in that case demonstrates that the Debtor has taken no actions to vacate that
default or otherwise defend the action. Presumably, the SEC could seek a default judgment
in the full amount purportedly collected from EB5 investors by the actual defendants in
that case – in excess of $50 million.

       3.      That would be a devastating result for the estate. All the alleged EB5 victims
have either been scheduled or filed claims in Debtor’s case, seeking a direct distribution
should any funds be available after Debtor liquidates all its assets. There are also many non-
EB5 creditors, including KK-PB Financial should it have a deficiency. That so, the SEC’s
obtaining a default disgorgement judgment and subsequently using that as the basis for a
proof of claim could severely dilute any recovery for all creditors.

       4.      KK-PB Financial’s fear on this point is justified, given the Debtor’s past
behavior with respect to claims in this case. For example, Debtor listed every potential EB5
Creditor as an undisputed claim, even though none had a direct contractual or legal
relationship with the Debtor, nor made any investment in the Debtor. Likewise, the Debtor
listed those creditor as unliquidated and noncontingent in amounts significantly greater
that the $550,000 they purportedly invested in an entirely separate entity, Palm House
Hotel, LLLP. The Debtor’s blind allowance of these claims – presumably for the purpose
of bootstrapping its attempt to overcome the statute of limitations that now bars any
fraudulent transfer claim against KK-PB Financial – has negatively impacted the estate by
severely diluting all legitimate unsecured creditors of the estate.

       5.      Thus, while there is no controversy for the Court to rule on here, to the
extent it does entertain the substance of the Motion, the Debtor should be required to
clarify the steps it is taking to defend against and minimize the potential SEC disgorgement
judgment.

       WHEREFORE, KK-PB Financial, LLC respectfully requests that, in deciding on
the Debtor’s Motion, the Court require the Debtor to clarify the steps it is taking to defend
against and minimize the potential SEC disgorgement judgment.
        Case 18-19441-EPK   Doc 324    Filed 11/26/18    Page 3 of 6



Dated: November 26, 2018     Respectfully submitted,

                             SALAZAR LAW
                             Counsel for Secured Creditor, KK-PB Financial, LLC
                             2000 Ponce de Leon Boulevard, Penthouse Suite
                             Coral Gables, Florida 33134
                             Telephone: (305) 374-4848
                             Facsimile: (305) 397-1021
                             Email: Luis@Salazar.Law
                             Email: Aguilar@Salazar.Law

                             By:      /s/ Luis Salazar
                                       Luis Salazar
                                       Florida Bar No. 147788
                                       Celi S. Aguilar
                                       Florida Bar No. 117589
          Case 18-19441-EPK          Doc 324     Filed 11/26/18      Page 4 of 6



                             CERTIFICATE OF SERVICE

       I hereby certify that on this day, I electronically filed the foregoing document with
the Clerk of the Court using CM/ECF. I further certify that the foregoing document is
being served this day on all parties identified on the Service List attached to the original
hereof, either via transmission of Notices of Electronic Filing generated by CM/ECF,
electronic mail and/or first class U.S. mail, postage prepaid, as indicated thereon.


                                                        /s/ Luis Salazar
                                                           Luis Salazar
         Case 18-19441-EPK        Doc 324     Filed 11/26/18   Page 5 of 6



                                  SERVICE LIST

Electronic Mail Notice List:
(via CM/ECF)

      Heidi A Feinman Heidi.A.Feinman@usdoj.gov
      Steven C Jones steven.jones@wilsonelser.com,
       anna.nowakowska@wilsonelser.com;vivian.fusco@wilsonelser.com;EService.Mia
       mi@wilsonelser.com
      Philip J Landau plandau@slp.law,
       msmith@slp.law;blee@slp.law;pdorsey@slp.law;dwoodall@slp.law;ematteo@slp.l
       aw;ependergraft@slp.law;cdraper@slp.law
      Bernice C. Lee blee@slp.law,
       dwoodall@slp.law;ematteo@slp.law;cdraper@slp.law
      Peter J Malecki pmalecki@riccalawyers.com,
       bricca@riccalawyers.com;lkendrick@riccalawyers.com
      Edward A Marod emarod@gunster.com, dpeterson@gunster.com
      Orfelia M Mayor omayor@ombankruptcy.com,
       legalservices@pbctax.com;carmen@ombankruptcy.com;cmbk@ombankruptcy.co
       m;omayor@ecf.inforuptcy.com
      Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov
      Christian Panagakos cp@FloridaBankruptcyAdvisors.com,
       bp@FloridaBankruptcyAdvisors.com;fbaecf@gmail.com;r55828@notify.bestcase.
       com
      Eric S Pendergraft ependergraft@slp.law,
       dwoodall@slp.law;ematteo@slp.law;bshraibergecfmail@gmail.com;cdraper@slp.l
       aw
      Cristopher S Rapp csrapp@kelleykronenberg.com,
       IRGeservice@kelleykronenberg.com
      Luis Salazar Luis@Salazar.Law,
       Aguilar@Salazar.Law;Cabrera@Salazar.Law;Lee-
       Sin@Salazar.Law;Osorio@Salazar.Law
      Jeffrey I. Snyder jsnyder@bilzin.com, eservice@bilzin.com;lflores@bilzin.com
      Allen R Tomlinson atomlinson@jonesfoster.com, mbest@jonesfoster.com
      Harry Winderman harry4334@hotmail.com,
       lynoramae@gmail.com,lm@whcfla.com,filings@whcfla.com

Manual Notice List:

       Robert V. Cornish, Esq.
       Wilson, Elser, Moskowitz, Edelman et al.
       700 11th Street, NW, #400
       Washington, DC 20001
       robert.cornish@wilsonelser.com
  Case 18-19441-EPK         Doc 324   Filed 11/26/18   Page 6 of 6



David J. George, Esq.
c/o George Gesten McDonald, PLLC
9897 Lake Worth Rd, #302
Lake Worth, FL 33467
DGeorge@4-Justice.com

Gregg H Glickstein
Gregg H. Glickstein, P.A.
54 SW Boca Raton Blvd
Boca Raton, FL 33432
ghgpa@bellsouth.net

Daniel A. Hershman, Esq.
c/o Hershman Law PA
2240 Palm Beach Lakes Blvd, Ste 101
West Palm Beach, FL 33409
dahershmanlaw@aol.com

Larry Richey, Esq.
Cushman & Wakefield U.S., Inc.
515 E Las Olas Blvd, #900
Fort Lauderdale, FL 33301c
larry.richey@cushwake.com

Maria M Yip
Yip Associates
2 S Biscayne Blvd #2690
Miami, FL 33131
myip@yipcpa.com

Christopher W. Kammerer, Esq.
Kammerer Mariani PLLC
1601 Forum Place Suite 500
West Palm Beach, FL 33401
ckammerer@KammererMariani.com
